Title: From Thomas Jefferson to Albert Gallatin, 16 November 1801
From: Jefferson, Thomas
To: Gallatin, Albert


Th:J. to mr Gallatin.
Nov. 16. 1801.
I omitted in my last note to you to express my approbation of what you propose as to mr Nourse. his known integrity and every other circumstance of the case make it proper. it would seem by Genl. Smith’s letter that Isaac Smith of Northampton has been invariably a whig. if so there need be no further hesitation to appoint him for Cherriton’s, and the rather as he says that Bowdoin has declined on being spoken to by mr Taylor.
